Dore, J.
(dissenting). No slips or records of any kind were found on the person of the customer, alleged to be a book-maker, nor were any slips or notations of any kind found in the premises on the occasion in question after a thorough search by the officers. On the testimony of the police officers themselves, the claimed passing of money to the customer was concededly surreptitious. The record establishes without contradiction that the petitioners were in business for forty years without a single violation. A suspension, even of five days, would constitute a serious detriment. On this record there was no sufficient substantial evidence before the trial commissioner to show that the petitioners suffered or permitted gambling on the licensed premises.
Accordingly I dissent and vote to annul.
Peck, P. J., Cohn, Van Voorhis and Bergan, JJ., concur in decision; Dore, J., dissents and votes to annul the determination, in opinion.
Determination confirmed, with $20 costs and disbursements to the respondents. No opinion.